IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

     RICHARD L. WILLIAMS v. ROLAND COLSON, WARDEN, AND
                     STATE OF TENNESSEE

                     Appeal from the Criminal Court for Davidson County
                        No. 2003-C-1662    Randall Wyatt, Jr., Judge



                    No. M2008-01822-CCA-R3-HC - Filed March 20, 2009


The Petitioner, Richard L. Williams, appeals from the trial court’s dismissal of his petition seeking
habeas corpus relief. The State has filed a motion requesting that this court affirm the trial court’s
dismissal of the petition pursuant to Rule 20, Rules of the Court of Criminal Appeals. The State’s
motion is granted. The judgment of the trial court is affirmed.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
                       Pursuant to Rule 20, Tenn. Ct. Crim. App. R.


DAVID H. WELLES, J., delivered the opinion of the court, in which JERRY L. SMITH and ROBERT W.
WEDEMEYER, JJ., joined.

Richard Williams, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe, Assistant Attorney General;
Victor S. Johnson, III, District Attorney General; and Amy Eisenbeck, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                  MEMORANDUM OPINION

        The record on appeal reflects that on April 5, 2004, the Petitioner pleaded guilty to and was
convicted of second degree murder. He received an agreed-upon sentence of twenty-five years in
the Department of Correction. On May 29, 2008, the Petitioner filed a petition for writ of habeas
corpus. In his petition, he asserted that his sentence was illegal and void because he received the
ineffective assistance of counsel prior to entering his guilty plea.

        The trial court summarily dismissed the petition, finding that the Petitioner had failed to
comply with the procedural requirements set forth in Tennessee Code Annotated section 29-21-107.
The trial court also dismissed the petition because the grounds alleged in the petition had previously
been determined to have no merit when presented in a petition for post-conviction relief. It is from
the order of the trial court dismissing the petition for habeas corpus relief that the Petitioner appeals.

        Article 1, section 15 of the Tennessee Constitution guarantees the right to seek habeas corpus
relief and Tennessee Code Annotated sections 29-21-201 et seq. codify the applicable procedures
for seeking a writ. However, the grounds upon which our law provides relief are very narrow.
Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). Habeas corpus relief is available in Tennessee only
when it appears upon the face of the judgment or the record of the proceedings upon which the
judgment is rendered that (1) the convicting court was without jurisdiction or authority to sentence
a defendant; or (2) the defendant’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164
(Tenn. 1993). Thus, the grounds upon which habeas corpus relief will be granted are very narrow.
State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000). It is permissible for a trial court to summarily
dismiss a petition for habeas corpus relief, without the appointment of counsel and without an
evidentiary hearing, if there is nothing on the face of the judgment to indicate that the convictions
addressed therein are void. Passarella v. State, 891 S.W.2d 619 (Tenn. Crim. App. 1994).

         In this appeal, the State argues that the judgment of the trial court should be affirmed because
the petition does not satisfy the statutory procedural requirement for a petition for habeas corpus
relief, and because that the grounds stated in the petition do not set forth a cognizable claim for
habeas corpus relief. We conclude that the State’s argument has merit. The procedural requirements
set forth in Tennessee Code Annotated section 29-21-107 are mandatory and must be scrupulously
followed. See Hickman v. State, 153 S.W.3d 16, 21 (Tenn. 2004). In addition, the Petitioner’s claim
of ineffective assistance of counsel is not a colorable claim for habeas corpus relief because the claim
would render the judgment only voidable, and not void. See State v. Archer, 851 S.W.2d 157, 164
(Tenn. 1993); see also Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994).

       We conclude that the trial court did not err by summarily dismissing the Petitioner’s habeas
corpus petition. Accordingly, the State’s motion is granted. The judgment of the trial court is
affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                                         ______________________________
                                                         DAVID H. WELLES, JUDGE




                                                   -2-